DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/21 and 11/16/21 have been considered by the examiner.

Drawings
The drawings received on 03/05/21 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 44, the terms forward voltage representative, request signal and feedback signal are vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which they refer.
Claims 2-5 and 45-46 inherit the same deficiency of the claim it depends upon.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35 and 39 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 and 25 of copending Application No. 17/168,431. Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims anticipates examined claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Texas Instruments (UCC28780 High frequency active clamp flyback controller).
Texas instruments discloses a high frequency active clamp flyback controller on pages 1-13.
In regard to claim 13. A primary controller (USS 28780, page 1) configured for use in a power converter (flyback converter), the primary controller comprising: a control circuit configured to determine a mode of operation of the power converter in response to a bias voltage representative of a voltage of an input winding of an energy transfer element (“The VS pin series VBULK through the auxiliary winding voltage (VAUX) when the load-side switch (QL) is on. The auxiliary winding creates a line-sensing current (IVSI) out of the VS pin flowing through the upper resistor of the voltage divider on the VS nd paragraph in section 7.4.2 As shown int figure 21, there are 3 modes of operation depending on the signal IVSL), the control circuit configured to generate a control signal in response to the mode of operation of the power converter, wherein the control signal represents a delay time to enable a turn on of a power switch after a turn off of a clamp switch (“The dead-time between PWMH falling edge and PWML rising edge (tZ) serves as the wait time for VSW transition from its high level down to the target ZVS point” see first paragraph in section 7.3.6. Figure 21 also shows that the delay tZ depend on the mode of operation. For instance, during a first mode of operation, i.e., when IVSL is higher than 666 uA, the delay tZ is constant and is equal to tZ(MIN) , the control circuit further configured to generate a clamp drive signal (PWMH) to control a clamp driver (Half-bridge driver) in response to a -89- PI Ref. No.: PI.0593.US.BXO1DocuSign Envelope ID: 3A4EE219-9568-4FC4-A09B-143E58C9EA2C request signal (feedback signal input to the FB input pin of the circuit UCC28780) representative of an output of the power converter; and a drive circuit (Half-bridge driver) configured to generate a drive signal to control the power switch (PWML) in response to the control signal to transfer energy from an input of the power converter to an output of the power converter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0222569 A1) in view of Power Integration Inc. (EP 3210293 A1).
Choi et al. disclose the claimed invention except for a feedback signal being below a reference. Power integrations Inc. teaches the use of feedback signal being below a refence in generating a mode signal.
Choi et al. discloses the claimed invention in a self-tuning adaptive dead time control for continuous conduction mode and discontinuous connection mode operation of flyback converter in Figures 5-10. 

In regard to claim 1. A secondary controller (800) configured for use in a power converter (400), the secondary controller comprising: a detector circuit (802) configured to generate a crossing threshold signal in response to a forward voltage signal (V DRAIN) crossing below a threshold (VTH.ON); a comparator (803) coupled to generate a first state of an off signal (output signal of the comparator 803 when signal V DRAIN if greater than the threshold VTH.ON ) in response to the forward voltage signal being greater than a turn off threshold, the comparator further coupled to generate a second state of the off signal in response to the forward voltage signal being less than the turn off threshold (output DRAIN if less than the threshold VTH.ON ); a first flip flop (804) coupled to turn on a synchronous rectifier (QSR) in response to the crossing threshold signal (the output of comparator 802 is input to the set terminal of the flip-flop 804, figure 6, paragraphs 31-33) and to turn off the synchronous rectifier in response to the second state of the off signal the output comparator 803 is input to the reset terminal of the flip-flop 804, figure 6, paragraphs 31-33);
a mode detection circuit (circuit 901, figure 8, paragraph 39) configured to output a first mode signal (“… the CCMD signal is at a logic HIGH (CCMD=1) when continuous conduction mode is detected” paragraph 39) in response to signal indicative of synchronous rectifier body-diode reverse bias  (signal SR_COND_N paragraph 35) a feedback signal being below a reference and a first state of a secondary drive signal (signal VGS), the mode detection circuit further configured to output a second mode signal (“… the CCMD signal is at a logic LOW  when continuous conduction mode is detected (CCMD=0)” paragraph 39) in response to signal indicative of synchronous rectifier body-diode reverse bias  (signal SR_COND_N paragraph 35) the feedback signal being below the reference and a second state of the secondary drive signal (signal VGS); and a control circuit configured to generate a first pattern of a request signal (see CLK signal when CCMD+0, figure 9 and paragraph 39) in response to the first mode signal, the control circuit further configured to generate a second pattern of the request signal (see CLK signal when CCMD=1, figure 9 and paragraph 39) in response to the second mode signal. Power integrations Inc. teaches the use of feedback signal being below a refence in generating a mode signal  figure 7B (signals 731, 732, 733 and paragraphs 54-57 and 64). It would have been obvious to one having 

In regard to claim 2. The secondary controller of claim 1, wherein the first pattern of the request signal is representative of a continuous conduction mode (CCM) of the power converter (see Choi et al. paragraphs 39).  

In regard to claim 3. The secondary controller of claim 1, wherein the second pattern of the request signal is representative of a discontinuous conduction mode (DCM) of the power converter(see Choi et al. paragraphs 39).  

In regard to claim 44. A secondary controller (800) configured for use in a power converter, the secondary controller comprising: a mode detection circuit (circuit 901, figure 6, paragraph 31-33) configured to determine a mode of operation of the power converter in response to a forward voltage representative of a voltage of a secondary winding of an energy transfer element of a power converter, the mode detection circuit configured to output a first mode signal in response to no detection of a relaxation ring in the forward voltage and to output a second mode signal in response to detection of the relaxation ring (the forward voltage is compared to a high threshold (VTH.HIGH, figure 10 paragraph 35 or VTH.OFF, figure 6, paragraphs 31-33); and a control circuit configured to generate a first pattern of a request signal in response to the first mode signal and to generate a second pattern of the request signal (see CLK signal when CCMD=0, figure 

In regard to claim 46. The secondary controller of claim 44, wherein the first pattern of the request signal is representative of a continuous conduction mode (CCM) of the power converter and the second pattern of the request signal is representative of a discontinuous conduction mode (DCM) of the power converter (see Choi et al. paragraph 39).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0222569 A1) in view of Power Integration Inc. (EP 3210293 A1).
Choi et al. disclose the claimed invention except for a power converter, an energy transfer element, a power switch, feedback signal and a clamp switch. Power integrations Inc. teaches a power converter, an energy transfer element, a power switch and a clamp switch. Choi et al. discloses the claimed invention in a self-tuning adaptive dead time control for continuous conduction mode and discontinuous connection mode operation of flyback converter in Figures 5-10. Power integrations Inc. teaches in figure 1A a power converter (100A), an energy transfer element (120A), a power switch (130), a feedback signal and a clamp switch (125).

signal indicative of synchronous rectifier body-diode reverse bias  (signal SR_COND_N paragraph 35), the mode detection circuit further configured -87- PI Ref. No.: PI.0593.US.BXO1DocuSign Envelope ID: 3A4EE219-9568-4FC4-A09B-143E58C9EA2Cto output a second mode signal in response to no conduction of the synchronous rectifier; and a secondary control circuit (see CLK signal when CCMD+0, figure 9 and paragraph 39) configured to generate a first pattern of a request signal in response to the first mode signal, the secondary control circuit further configured to .

Claims 18 – 24 are  rejected under 35 U.S.C. 103 as being unpatentable over Texas Instruments (UCC28780 High frequency active clamp flyback controller) in view of Power Integration Inc. (EP 3210293 A1).
Texas instruments discloses the claimed invention except for a power converter, an energy transfer element, a power switch and clamp switch. Power integrations Inc. teaches in figure 1A a power converter (100A), an energy transfer element (120A), a power switch (130), a feedback signal and a clamp switch (125).
Texas instruments discloses a high frequency active clamp flyback controller on pages 1-13.

In regard to claim 18. A power converter (100A), comprising: -90- PI Ref. No.: PI.0593.US.BX01DocuSign Envelope ID: 3A4EE219-9568-4FC4-A09B-143E58C9EA2Can energy transfer element (120A) coupled between an input of the power converter and an output of the power converter; a power switch (130) coupled to the energy transfer element; a clamp switch (125) coupled to the energy transfer element and the power switch, the clamp switch configured to be controlled by a clamp driver; and a primary controller (USS 28780, page 1) configured for use in a power converter (flyback converter), the primary controller comprising: a control circuit configured to determine a mode of operation of through the auxiliary winding voltage (VAUX) when the load-side switch (QL) is on. The auxiliary winding creates a line-sensing current (IVSI) out of the VS pin flowing through the upper resistor of the voltage divider on the VS pin (RVS1)” see 2nd paragraph in section 7.4.2 As shown int figure 21, there are 3 modes of operation depending on the signal IVSL), the control circuit configured to generate a control signal in response to the mode of operation of the power converter, wherein the control signal represents a delay time to enable a turn on of a power switch after a turn off of a clamp switch (“The dead-time between PWMH falling edge and PWML rising edge (tZ) serves as the wait time for VSW transition from its high level down to the target ZVS point” see first paragraph in section 7.3.6. Figure 21 also shows that the delay tZ depend on the mode of operation. For instance, during a first mode of operation, i.e., when IVSL is higher than 666 uA, the delay tZ is constant and is equal to tZ(MIN) , the control circuit further configured to generate a clamp drive signal (PWMH) to control a clamp driver (Half-bridge driver) in response to a -89- PI Ref. No.: PI.0593.US.BXO1DocuSign Envelope ID: 3A4EE219-9568-4FC4-A09B-143E58C9EA2C request signal (feedback signal input to the FB input pin of the circuit UCC28780) representative of an output of the power converter; and a drive circuit (Half-bridge driver) configured to generate a drive signal to control the power switch (PWML) in response to the control signal to transfer energy from an input of the power converter to an output of the power converter.  It would have been obvious to one having ordinary skill in the art at the time of filing to use a feedback signal being below a reference in generating the mode signal, an energy transfer element, power switch and clamp driver 

In regard to claim 19. The power converter of claim 18, wherein the power converter exhibits two modes of operation comprising: a first mode of operation, wherein the first mode of operation is representative of continuous conduction mode (CCM); and a second mode of operation, wherein the second mode of operation is representative of discontinuous conduction mode (DCM) (Power integration, see paragraph 34).  

In regard to claim 20. The power converter of claim 18, wherein the energy transfer element further comprises a magnetizing inductance and a leakage inductance between the clamp driver and a primary winding of the energy transfer element (see page 1, sections 8.2.2.2.6, 8.2.2.3 Power integrations and paragraph 23, Texas Instrument).  

In regard to claim 21. The power converter of claim 20, wherein the leakage inductance of the energy -91-PI Ref. No.: PI.0593.US.BX01DocuSign Envelope ID: 3A4EE219-9568-4FC4-A09B-143E58C9EA2C transfer element reduces a drain to source voltage of the power switch to substantially zero in response to the turn off of the clamp switch in CCM (see page 1, sections 8.2.2.2.6, 8.2.2.3 Power integrations and paragraph 23, Texas Instrument).

In regard to claim 22. The power converter of claim 20, wherein the leakage inductance and the magnetizing inductance of the energy transfer element reduces a drain to source voltage of the power switch to substantially zero in response to the turn on of the 

In regard to claim 23. The power converter of claim 18, further comprising a secondary controller configured to generate a request signal representative of a request to turn on the power switch in response to a feedback signal representative of the output of the power converter (see controller UCC24612, page 1).  

In regard to claim 24. The power converter of claim 23, wherein the secondary controller is galvanically isolated from the primary controller Power integrations discloses an opto-coupler isolation between the secondary controller UCC24612 and the primary controller UCC28780, see page 1).  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Apple Inc. (EP 3107199 A1) in view of Dequina (US 2012/032657 A1).
Apple Inc. discloses a system and methods of operation for power converter having series-parallel mode active clamps in Figures 1-14. Apple Inc. discloses the claimed invention except for a control circuit configured to determine a mode operation of a bias voltage representative of a voltage of an input winding of an energy transfer element.  Dequina teaches the use of a control circuit configured to determine a mode operation of a bias voltage representative of a voltage of an input winding of an energy transfer. A primary controller configured for use in a power converter (100), the primary controller comprising: a control circuit (see paragraph 16) configured to determine a mode of operation of the power converter in response to a drive signal of a power switch, the control circuit further configured to generate a control signal in response to a signal representative of the mode of operation of the power converter, wherein the control signal represents a delay time to enable a turn on of the power switch after a turn off of a clamp switch, the control circuit further configured to generate a clamp drive signal to control the clamp switch; and a drive circuit configured to generate a drive signal to enable the power switch to transfer energy from an input of the power converter to an output of the power converter (see paragraph 17).  Dequina teaches the use of a control circuit configured to determine a mode operation of a bias voltage representative of a voltage of an input winding of an energy transfer (“the PWM decoder 32 can determine whether the PWM signal from the PWM controller 18 indicates a continuous conduction mode (CCM) or a discontinuous conduction mode (DCM) PWM scheme. In an example, the PWM decoder 32 can determine that the PWM signal indicates … In an example, the PWM 32 can determine that the PWM signal indicates CCM …” paragraph 26, see also paragraphs 27-45 and figure 1-3) It would have been obvious to one having ordinary skill in the art at the time of filing the invention to provide control circuit configured to determine a mode operation of a bias voltage representative of a voltage of an input winding of an energy transfer as taught by Dequina in Apple Inc. power converter in order to reduce the possibility of shoot-through can cause a short circuit from the upper voltage to ground.



Claims 35-36, 39-40, 42 and 43  rejected under 35 U.S.C. 103 as being unpatentable over Texas Instruments (UCC28780 High frequency active clamp flyback controller) in view of Power Integration Inc. (EP 3210293 A1).
Texas instruments discloses the claimed invention except for a power converter, an energy transfer element, a power switch and clamp switch. Power integrations Inc. teaches in figure 1A a power converter (100A), an energy transfer element (120A), a power switch (130), a feedback signal and a clamp switch (125).
Texas instruments discloses a high frequency active clamp flyback controller on pages 1-13.
through the auxiliary winding voltage (VAUX) when the load-side switch (QL) is on. The auxiliary winding creates a line-sensing current (IVSI) out of the VS pin flowing through the upper resistor of the voltage divider on the VS pin (RVS1)” see 2nd paragraph in section 7.4.2 As shown int figure 21, there are 3 modes of operation depending on the signal IVSL); a clamp driver (125) configured to control a clamp switch ; and a power converter controller configured to control the power switch to transfer energy from the input of the power converter to the output of the power converter, the power converter controller (USS 28780, page 1)  further configured to generate a control signal in response to a mode of operation signal and to enable a turn on of a power switch after a turn off of the clamp switch (“The dead-time between PWMH falling edge and PWML rising edge (tZ) serves as the wait time for VSW transition from its high level down to the target ZVS point” see first paragraph in section 7.3.6. Figure 21 also shows that the delay tZ depend on the mode of operation. For instance, during a first mode of operation, i.e., when IVSL is higher than 666 uA, the delay tZ is constant and is equal to tZ(MIN) , the control circuit further configured to generate a clamp drive signal (PWMH) to control a clamp driver (Half-bridge driver) in response to a -89- PI Ref. No.: PI.0593.US.BXO1DocuSign Envelope ID: 3A4EE219-9568-4FC4-A09B-143E58C9EA2C request signal (feedback signal input to the FB input pin of the circuit UCC28780) representative of an output of the power converter; and a drive circuit (Half-bridge driver) configured to generate a drive signal to control the power switch (PWML), wherein the control signal varies a duration between the turn off of the clamp switch and the turn on of the power 

In regard to claim 36. The power converter of claim 35, wherein the power converter controller comprises a primary controller (USS28780) and a secondary controller (UCC24612) (see page 1).  

In regard to claim 39. The power converter of claim 35, the mode of operation signal comprising: a first mode of operation signal, wherein the first mode of operation signal is representative of continuous conduction mode (CCM); and a second mode of operation signal, wherein the second mode of operation signal is representative of discontinuous conduction mode (DCM)  (Power integration, see paragraph 34).

In regard to claim 40. The power converter of claim 35, the power converter controller comprising: a zero crossing detector configured to generate a zero crossing signal representative of a bias voltage crossing below a zero reference, wherein the bias voltage is representative of a voltage of the power switch; a flip flop coupled to assert a first mode of an operation signal in response to a drive signal and to assert a second mode of the operation signal in response to the zero crossing signal; and a drive circuit configured to generate the drive signal to control the power switch to transfer energy 

In regard to claim 42. The power converter of claim 35, the power converter controller comprising: a control circuit configured to determine the mode of operation signal in response to a drive signal of the power switch; and a drive circuit configured to generate the drive signal to control the power switch to transfer energy from an input of the power converter to an output of the power converter (“The dead-time between PWMH falling edge and PWML rising edge (tZ) serves as the wait time for VSW transition from its high level down to the target ZVS point” see first paragraph in section 7.3.6. Figure 21 also shows that the delay tZ depend on the mode of operation. For instance, during a first mode of operation, i.e., when IVSL is higher than 666 uA, the delay tZ is constant and is equal to tZ(MIN) , the control circuit further configured to generate a clamp drive signal (PWMH) to control a clamp driver (Half-bridge driver) in response to a -89- PI Ref. No.: PI.0593.US.BXO1DocuSign Envelope ID: 3A4EE219-9568-4FC4-A09B-143E58C9EA2C request signal (feedback signal input to the FB input pin of the circuit UCC28780) representative of an output of the power converter; and a drive circuit (Half-bridge driver) configured to generate a drive signal to control the power switch (PWML). 

In regard to claim 43. The power converter of claim 36, further comprising a communication link between the primary controller and the secondary controller, wherein the communication link provides -97- PI Ref. No.: PI.0593.US.BX01DocuSign Envelope ID: 3A4EE219-9568-4FC4-A09B-143E58C9EA2C galvanic isolation between the primary controller and the secondary controller and is formed from a lead frame (Texas .  
.  

Allowable Subject Matter
Claims 7-12, 14-17, 25-27, 29-34, 37-38 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 and 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is allowed because the prior art of record fails to disclose or suggest a secondary control including the limitation “wherein the mode detection circuit comprises: a multiplexer configured to select the first mode signal or the second mode signal in response to the turn on or turn off of the synchronous rectifier“ in addition to other limitations recited therein.

Claim 7 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “the primary controller comprising: a primary control circuit configured to generate a control signal in response to the request signal, wherein the control signal represents a delay time to enable the power switch after turn off of the clamp switch, the primary control circuit further configured to generate a clamp drive signal to control the clamp driver to turn on the clamp switch in response to the request signal; and a drive circuit configured to generate a drive signal in response to the control signal to enable the power switch to transfer energy from the input of the power converter to the output of the power converter“ in addition to other limitations recited therein.

Claim 14 is allowed because the prior art of record fails to disclose or suggest a primary controller including the limitation “the control circuit comprising: an enable circuit configured to generate an enable signal in response to a request signal; a monostable 

Claim 25 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “the control circuit comprising: a zero crossing detector configured to generate a zero crossing signal representative of the bias voltage crossing a zero crossing reference; a first flip flop coupled to assert a first mode of operation signal in response to the drive signal and to assert a second mode of operation signal in response to the zero crossing signal; an enable circuit configured to generate an enable signal in response to a request signal representative of an output of the power converter, the enable circuit further configured to generate a first mode signal in response to the first mode of operation signal and to generate a second mode signal in response to the second mode of operation signal; and a monostable multivibrator coupled to generate a clamp drive signal to turn on the clamp switch in response to the enable and to output a pulse in the clamp drive signal for a first duration, wherein the first duration is representative of a turn on time of the clamp switch“ in addition to other limitations recited therein.



Claim 37 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “the secondary controller comprising: a detector circuit configured to generate a crossing signal in response to a forward voltage signal crossing below a threshold; a comparator coupled to generate a first state of an off signal in response to the forward voltage signal being greater than a turn off threshold, the comparator further coupled to generate a second state of the off signal in response to the forward voltage signal being less than the turn off threshold; a first flip flop coupled to turn on a synchronous rectifier in response to the crossing signal and to turn off the synchronous rectifier in response to the first state of the off signal; a mode detection circuit configured to output a first mode signal in response to a conduction of the synchronous rectifier when a feedback signal is below a reference, the mode detection circuit further configured to output a second mode signal in response to no 

Claim 41 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “ the power converter controller further comprising: an enable circuit configured to generate an enable signal in response to a request signal representative of an output of the power converter, the enable circuit further configured to generate a first mode signal and a second mode signal in response to the operation signal; and a monostable multivibrator coupled to generate a clamp drive signal to turn on the clamp switch in response to the enable signal, the monostable multivibrator further coupled to output a pulse in the clamp drive signal for a first duration, wherein the first duration represents a turn on time of the clamp switch“ in addition to other limitations recited therein.

Claim 45 is allowed because the prior art of record fails to disclose or suggest a secondary controller including the limitation “wherein the mode detection circuit is configured to output the first mode signal in response to a feedback signal representative of an output of the power converter falling below a reference and no detection of the relaxation ring and to output the second mode signal in response to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strijker et al. (US 9,468 B2) disclose a controller.
Odell et al. (US 2021/0167680 A1) disclose an input line voltage operation for a power converter.
Wu et al. (US 11,251,704 B2) disclose a single inductor multiple output DC-DC converter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838